Citation Nr: 1116179	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder tendonitis.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to his service connected left shoulder disability.  

3.  Entitlement to service connection for right shoulder disability, to include as secondary to his service connected left shoulder disability.

4.  Entitlement to service connection for a left leg condition. 

5.  Entitlement to service connection for a left testicle condition. 

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lumbar paravertebral myositis.



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to September 1991; he also served in the Puerto Rico National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision. 

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Even considering functional limitation from pain, the Veteran has consistently demonstrated flexion and abduction in his left shoulder that exceeds 100 degrees.

2.  The evidence does not connect the Veteran's current right shoulder disability to either his time in service or to his service connected left shoulder disability.

3.  The evidence does not connect a left leg disability to either the Veteran's military service, or to a service connected disability.  To the extent that the Veteran's left leg radiculopathy is considered secondary to his current lower back disability, the Veteran's lower back disability is not service connected.  

4.  There is insufficient evidence of a definitive, probative diagnosis of a left testicular disability during the course of the appeal.  Left testicular pain in itself is not a disease or injury that may be considered a disability for VA compensation purposes.

5.  The RO most recently denied the Veteran's claim of entitlement to service connection for a lower back disability in February 2002.  The Veteran was notified of the decision, but he did not file an appeal.

6.  Evidence obtained since the February 2002 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lower back disability. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5201 (2010).

2.  Criteria for service connection for right shoulder disability, to include as secondary to his service connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).
 
3.  Criteria for service connection for a left leg condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).
 
4.  Criteria for service connection for a left testicle condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The February 2002 rating decision which denied entitlement to service connection for lumbar paravertebral myositis is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for lumbar paravertebral myositis was denied by a February 2002 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for lumbar paravertebral myositis was initially denied by a June 1995 rating decision, which found that the Veteran's complaint of lower back pain in service was acute and resolved with treatment, leaving no residuals at discharge, and no treatment for lower back pain was sought for more than two years after separation.  The Veteran did not appeal.

The Veteran attempted to reopen his claim, but he was denied by a February 2002 rating decision.  At the time of this rating decision, the evidence of record included service treatment records, VA treatment records and examination reports, private treatment records, and statements from the Veteran.

Service treatment records show that prior to going on active duty, the Veteran complained of recurrent back pain on a medical history survey completed in conjunction with a physical in October 1989, although the medical officer did not specifically note any back disability.  In May 1991, while on active duty, the Veteran complained of back pain, and he was found to have tenderness in his lumbosacral spine.  In June 1991, the Veteran sought treatment complaining of flank pain for a week and he was assessed with a lumbar spasm.  In November 1991, shortly after returning from the Persian Gulf, the Veteran again reported recurrent back pain on a medical history survey, and it was noted that the Veteran had been treated at the San Juan VA hospital.  

At VA general medical examination from February 1993 the Veteran reported injuring his back when a forklift he was driving in Saudi Arabia fell into a shallow depression.  The Veteran reported being seen in sick call and given light duty with no improvement.  The Veteran indicated that after service he was seen at a VA clinic in Puerto Rico where x-rays allegedly showed arthritis in the lumbosacral spine.  The Veteran indicated that he still has pain after prolonged standing.  

The Veteran also underwent a back specific VA examination in February 1993, at which he again reported injuring his back in the Persian Gulf and being placed on profile for approximately two weeks.  The Veteran voiced complaints of lower back pain that were elicited and exacerbated with back movements and bending.  On examination, the examiner found that the Veteran stood erect and had a normal gait and stance.  There was no back deformity noted, and no limitation of motion, although there were painful movements.  There was also tenderness to pressure over the lumbar vertebral spinous process and paravertebral muscles with evidence of mild spasms.  The Veteran was diagnosed with lumbar paravertebral myositis secondary to a back strain.  No etiology was offered as to the cause of the back diagnosis.

In September 1993, the Veteran sought treatment for chronic lower back pain that sometimes radiated to his left upper back.  It was noted that the Veteran had this complaint intermittently (usually after lifting a heavy object).  The Veteran denied weakness, paresthesias or numbness, and at that time, the Veteran had only mild discomfort, not pain.  The Veteran was in no distress on examination, he had no sensory deficits and no deformities or asymmetries.  The Veteran had full range of motion, with mild discomfort in the area of his left external obliques.  X-rays showed only mild anterior osteophytosis at L4.  The Veteran was assessed with chronic recurrent left lumbar pain, mainly secondary to mechanical factors.  This was noted not to cause any functional limitations.  The intervertebral spaces were well-preserved and there were no other significant abnormalities identified.

At an annual physical for the National Guard in February 1994, the Veteran's spine/other musculoskeletal was found to be normal, although the Veteran reported shoulder and back pains.  The Veteran was noted to have multiple medical and traumatic problems, but he was nevertheless found to be qualified for retention.  On a medical history survey completed in conjunction with a quadrennial examination in February 1994, the Veteran again reported having back pain since his accident in the Persian Gulf.       

In 1995, the Veteran continued to complain of chronic lower back pain.  X-rays in October 1995 showed mild spondylitic changes at several levels.  It was noted that adequate alignment was maintained and there was no acute fracture seen.

In July 1999, x-rays of the lumbosacral spine were taken which showed straightening of the lumbar lordosis, which was thought to be most likely due to muscular spasm. 

The Veteran's claim was denied by a February 2002 rating decision, which found that new and material evidence had not been submitted.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

Since that time, additional evidence has been submitted.  In October 2007, the Veteran filed to reopen his claim, recounting his injury in service.  Specifically, he described how he was driving a forklift in May 1991 while on active duty, and the forklift hit a large hole in the road.  The Veteran recalled feeling an immediate pain in his lower back, and he stated that he had to stop work for the day due to back pain.  He indicated that since that time he had been in and out of medical facilities, but he denied having gotten relief for the pain.  In November 1999, the Veteran reported that he was awarded light duty at the U.S. Postal Service.  The Veteran reported that the back pain impacted his ability to lift objects, and he reported experiencing pain in his lower back, his left leg and his left testicle.

Additionally, the Veteran submitted a number of private and VA treatment records showing continued treatment for his back, as well as MRI reports.

However, having carefully reviewed the evidence which has been submitted since the Veteran's claim was previously finally denied, the Board concludes that none of the additionally submitted evidence is both new and material, and therefore the additionally submitted evidence does not satisfy the criteria for reopening a claim.  

The Veteran has provided several additional statements since 2002; but, these statements do no more than reiterate information that the Veteran had previously advanced, namely that he injured his back in a forklift accident while in the Persian Gulf and that he believes this injury caused his current back problems.  However, as described above, at a February 2003 VA examination, the Veteran had specifically described injuring his back when a forklift he was driving in Saudi Arabia fell into a shallow depression.  Therefore, his recent statements regarding injuring his back in the forklift incident are not considered to be new, as it was known at the time of the 2002 rating decision that he both had injured his back in service and that he presently had a lower back disability.  

The only additional evidence that has been submitted with regard to the Veteran's back since 2002 are VA and private treatment records.  However, ongoing treatment records are generally insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

In this case, it is not disputed that the Veteran has a back disability, and as much was conceded at the time his back claim was previously denied.  None of the treatment records he has submitted since 2002 discuss the etiology of his back disability; rather, they discuss only treatment of a current disability.  However, it was well known in 2002 that the Veteran did have a back disability at that time.

Since his claim was last finally denied in 2002, the Veteran has not offered any evidence, other than his own statements, to suggest that his current back disability either began during or was otherwise caused by his military service.  Unfortunately, as explained, the Veteran's contentions cannot be considered new in that they offer no new information regarding his back disability.  Conversely, the treatment records are not material as they simply replicate established facts that were well-known at the time of the previous denial.  

Therefore, as the evidence that has been presented since his claim was previously denied is either not considered new or not considered material, it does not raise a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the criteria to reopen the Veteran's claim have not been met, and the Veteran's claim is denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).

Right shoulder disability, to include as secondary to left shoulder disability

In October 2007, the Veteran filed a statement asserting that he had pain between his shoulder blades which he believed was the result of a soldier dropping a tank round on his left shoulder.  It appears that the RO construed this statement as a claim for service connection for the Veteran's right shoulder.

In March 2008, the Veteran wrote a statement indicating that he believed his right shoulder disability was secondary to his left shoulder disability.

X-rays in January 1993 showed a normal right shoulder, although the Veteran complained of chronic right shoulder pain at that time.

At a general medical examination in February 1993, it was noted that the Veteran had injured his right shoulder during service when a large tank bullet fell heavily against his right shoulder.  However, service treatment records show that the tank actually bullet fell on the Veteran's left shoulder (on a medical history survey completed in November 1991 it was noted that the Veteran had pain in the left shoulder; and the Veteran was seen at sick call for left shoulder pain in May 1991); and the Veteran was service connected for his left shoulder based on the in-service injury.  The Veteran indicated that ever since he has developed pain in his shoulder.  However, on examination the Veteran had normal range of motion in both shoulders with no shoulder tenderness.

The Veteran underwent a VA examination in May 2008 at which he reported an onset of right shoulder pain approximately one year earlier.  The Veteran indicated that he used his right arm more, on account of his service connected left shoulder disability.  The examiner noted that an MRI had shown a rotator cuff tear and tendonitis in the right shoulder.  The Veteran was treated with physical therapy and with medication, and it was noted that the Veteran's right shoulder problem had been intermittent with remissions since then.  The examiner noted that the Veteran had instability in his shoulder.  On range of motion testing, the Veteran demonstrated considerable motion, albeit painful.  The examiner diagnosed the Veteran with full thickness supraspinatus tear and acromioclavicular osteoarthritis in his right shoulder.  The examiner reviewed the Veteran's private and VA treatment records and his service treatment records (which he noted showed no evidence of any right shoulder disability).  The examiner found that it was less likely than not that the Veteran's right shoulder disability was related to his service connected left shoulder disability.  The examiner found that, based on the radiology report, it was more likely that the right shoulder disability was related to the anatomical form of the acromioclavicular joint, explaining that depending on the anatomical position of the acromioclavicular bone area it will decrease the space available for the supraspinatus.  The examiner also noted that there was no evidence in the medical literature suggesting that left shoulder tendonitis predisposes a person to contralateral shoulder rotator cuff tear. 

Thus, there is no evidence in the service records that the Veteran injured his right shoulder while on active duty.  Following service, the Veteran did not demonstrate any right shoulder disability for a number of years during which time he was working for the U.S. Postal Service, a job which involved considerable lifting and pulling.  Furthermore, at a VA examination in 2008, the Veteran estimated that he began having right shoulder pain a year earlier, which would be more than 15 years after his time on active duty.  Therefore, post-service, the medical and lay evidence of record as a whole does not show continuity of symptomatology of a right shoulder disorder since service.  38 C.F.R. § 3.303(b).  

The Veteran does currently have a right shoulder disability, but the medical evidence conclusively shows that it was not related to his service connected left shoulder disability.  Additionally, there is nothing in the record to suggest that the Veteran's right shoulder disability actually began in service.  

As such, the evidence of record does not relate a right shoulder disability to the Veteran's military service or to a service connected disability, and therefore the criteria for service connection have not been met.  Accordingly, the Veteran's claim is denied.

Left leg condition 

In his claim received in October 2007, the Veteran indicated that when trying to lift objects he felt pain in his left leg.  However, the Veteran has not reported that the pain began in service, and he has not indicated that the radiating pain is related to a service connected disability.

At a VA examination in February 1993, the Veteran was able to stoop, squat, and walk on his toes and heels with ease.

The evidence does show that the Veteran has been diagnosed with lumbar radiculopathy, but the fact of the matter is that the Veteran's lower back disability has not been service connected.  It is true that the Veteran complained of lower back pain while in service, but it was determined in a June 1995 rating decision that the Veteran's in-service back injury was acute, and therefore the Veteran's current chronic back disability was not the result of his military service.  The Veteran did not appeal this decision, and has not since submitted new and material evidence that is sufficient to reopen a claim of entitlement to service connection for a lower back disability.  As such, service connection for a back disability is not in effect. 

Thus, to the extent that the Veteran's radiculopathy is considered secondary to his current lower back disability, it may not be service connected, as the underlying back disability is not service connected.  See 38 C.F.R. § 3.310.  

The evidence does not show that the Veteran was diagnosed with radiculopathy in service, and service treatment records do not show any complaints by the Veteran of pain radiating into his legs.  For example, in a May 1991 service treatment record, it was noted that the Veteran complained of lower back pain with cramps on the left buttock for three days, but the medical officer specifically indicated that there was no radiation to the legs.  Furthermore, no medical opinion of record has been advanced suggesting that a leg disability, to include radiculopathy, either began during or was otherwise caused by the Veteran's time on active duty.

To the extent that the Veteran believes that he has a separate disability which causes pain in his left leg, the VA treatment records are void of any diagnosis regarding the leg, aside from radiculopathy.  Even if the Veteran does have leg pain that is unrelated to radiculopathy, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Given this conclusion, the criteria for service connection have not been met, and the Veteran's claim is therefore denied.

Left testicle condition 

In his claim received in October 2007, the Veteran indicated that when trying to lift objects he felt pain in his left testicle.

In October 1991 service treatment record, the Veteran did complain about experiencing lower back pain with shooting pain into the testicle for two weeks. 

A VA examination from February 1993 the Veteran was found to have normal adult male genitalia.

In September 1994, the Veteran complained of right testicle discomfort for the past month.

The Veteran's statements and treatment records have been closely reviewed; but, while the Veteran has occasionally complained of pain radiating into his testicle, he has never been diagnosed with a specific testicle disability; and the Veteran is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, his opinion is insufficient to diagnose a specific testicular disability whose only manifested symptom is pain. 

Unfortunately, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As such, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's testicle pain; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for testicle pain is denied.
 
III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran currently receives a 10 percent rating for his left shoulder disability under 38 C.F.R. § 4.71, Diagnostic Code 5201-5003, based on a finding of a painful joint.

A rating in excess of 10 percent is available for a shoulder disability under DC 5201.  For example, a 20 percent rating is assigned when the range of motion of the non-dominant arm (the Veteran is right handed) is limited to midway between the side and shoulder level; while a 30 percent rating is assigned when the range of motion of the non-dominant arm is limited to 25 degrees from the side. 

In October 2007, the Veteran filed a claim asserting he still had pain in his left shoulder that was not improved by medication, and he suggested that a rating in excess of 10 percent was warranted.

In February 2008, the Veteran underwent a VA examination.  The Veteran complained of decreased range of motion and increased pain especially when pushing and pulling objects or when using his left arm to carry heavy objects.  It was noted that the Veteran worked at the Post Office as a mail handler, but was on light duty at that time due to his non-service connected right shoulder and knee disabilities.  The Veteran denied any left shoulder dislocation.  On examination, the Veteran demonstrated considerable range of motion in his left shoulder.  For example, passively the Veteran demonstrated 175 degrees of abduction, 140 degrees of flexion, 90 degrees of external rotation and 65 degrees of internal rotation.  On active range of motion testing, the Veteran demonstrated 120 degrees of abduction and 140 degrees of flexion.  The examiner found that pain began at 120 degrees of abduction and 140 degrees of flexion.  The examiner stated that the Veteran was not additionally limited by weakness, stiffness, fatigability, lack of endurance, or incoordination, but he was additionally limited by pain.  It was noted that there was no left shoulder atrophy or deformity, and there was no left shoulder instability or guarding.  A drop arm test was negative.  No ankylosis was found to be present.  The examiner diagnosed the Veteran with left shoulder tendonitis.

In March 2008, a co-worker of the Veteran wrote a letter indicating that he had noticed that the Veteran could not perform basic mail handler duties such as unloading and loading vans full of mail, since he was unable to lift or pull the equipment that the mail comes in.  He indicated that he was unable to lift his arm to the height required to move the mail.  

In May 2009, the Veteran underwent a VA examination at which it was noted that the Veteran had instability and deformity in his left shoulder.  The Veteran had pain in the shoulder.  The examiner indicated that there was crepitus, tenderness, abnormal motion, and guarding of movement.  Nevertheless, the Veteran still demonstrated flexion to 130 degrees and abduction to 125 degrees; and while there was objective evidence of pain with active motion, there was no additional limitation of motion after three repetitions of range of motion.  It was noted that the Veteran remained employed full time but had lost 8 weeks in the past year from left shoulder pain.  It was stated that the Veteran's left shoulder disability caused problems with decreased mobility, and with lifting and carrying.

VA treatment records have been reviewed, but they fail to show that the Veteran's disability is more severe than was shown on the multiple VA examinations that were provided.

Reviewing the Veteran's VA examinations, the Veteran consistently demonstrated range of motion in his left shoulder that was well above shoulder level.  For example, in February 2008, he demonstrated 120 degrees of abduction and 140 degrees of flexion.  The examiner found that pain began at 120 degrees of abduction and 140 degrees of flexion.  The examiner stated that the Veteran was not additionally limited by weakness, stiffness, fatigability, lack of endurance, or incoordination, but he was additionally limited by pain.  

In May 2009, the Veteran demonstrated flexion to 130 degrees and abduction to 125 degrees.  There was objective evidence of pain with active motion.  However, there was no additional limitation of motion after three repetitions of range of motion.  

As such, the range of motion in the Veteran's left arm clearly exceeds the limitation that would be required for a rating in excess of 10 percent, as the Veteran has consistently demonstrated flexion and abduction to more than 100 degrees, and therefore the range of motion of the Veteran's left arm is not limited to shoulder level.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the range of motion in the Veteran's left shoulder has clearly been restricted by pain.  However, pain has not been shown to be of such severity as to restrict the motion of the Veteran's left arm to shoulder level.  For example, in February 2008, the VA examiner found that pain began at 120 degrees of abduction and 140 degrees of flexion in the Veteran's left arm.  As such, the Veteran was able to demonstrate pain free range of motion in excess of 100 degrees of flexion and abduction.  Furthermore, at both VA examinations, it was noted that the Veteran was not additionally limited by weakness, stiffness, fatigability, lack of endurance, or incoordination on repetitive motion.  While it was noted that the Veteran had pain on range of motion at his most recent examination, the examiner did not indicate that this pain restricted the range of motion of the Veteran's left shoulder to shoulder level or less.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's left shoulder based on functional limitation.

The Board has also closely considered the statements by the Veteran and from his coworker at the post office.  However, while both individuals remarked on the Veteran's painful shoulder, the Veteran was provided an additional VA examination to specifically investigate their allegations as to the Veteran's left shoulder.  However, as discussed above, the objective medical evidence simply did not support a finding that the Veteran's left shoulder motion was limited to shoulder level, even considering the impact of pain and other functional limitations.

In addition, other diagnostic codes for shoulder disabilities that provide ratings greater than 10 percent are not more appropriate because there is no evidence or allegation that supports their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation), Diagnostic Code 5202 (other impairment of the humerus), or Diagnostic Code 5203 (impairment of the clavicle or scapula with dislocation, nonunion, or malunion); Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Therefore, the evidence simply fails to support a schedular rating in excess of 10 percent for the Veteran's left shoulder disability.  38 C.F.R. § 4.3.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate for the left shoulder.  Since, however, the veteran's symptoms have remained constant (at a 10 percent level) throughout the course of his pending appeal, a staged rating is unjustifiable.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left shoulder disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and difficulty with overhead lifting which are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Furthermore, while the Veteran has missed some time from work, it is noted that he has a number of other non-service connected orthopedic disabilities which cause impairment with his job as he was given light duty for his right shoulder and knee impairments, neither of which is service connected.  Furthermore, some interference with employment is contemplated by the disability rating that is assigned for the Veteran's left shoulder disability.

Accordingly, an extraschedular rating is not warranted; and the Veteran's claim is therefore denied. 

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in February 2008 and April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court of Appeals for Veterans Claims, as well as how effective dates and disability ratings are calculated.  Additionally, the letters informed the Veteran of what "new" and "material" meant in the context of his claim, and it offered an explanation of why his claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  No argument has been advanced regarding any notice failure.  

VA treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he specifically indicated on his substantive appeal that he did not want a hearing before the Board.  

The Veteran was additionally provided with several VA examinations (the reports of which have been associated with the claims file).  These examinations covered the Veteran's service connected left shoulder disability as well as his non-service connected right shoulder disability.  There is no objective evidence indicating that there has been a material change in the severity of his left shoulder disability since his May 2009 VA examination; and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria and to determine whether service connection was warranted.  

With regard to the claims for service connection for a leg disability and for a testicle condition, the evidence does not suggest that such conditions either began in service or were otherwise caused by the Veteran's military service, and therefore, the duty to provide an examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination).   
 
While an examination was not provided with regard to the Veteran's previously denied claim, VA is not required to afford the Veteran an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and those claims have not reopened on a de novo basis.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43.  As such, an examination was not necessary.  

Additionally, no argument has been advanced regarding any failure in the duty to assist.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for left shoulder tendonitis is denied.

Service connection for right shoulder disability, to include as secondary to his service connected left shoulder disability, is denied.

Service connection for a left leg condition is denied. 

Service connection for a left testicle condition is denied. 

New and material evidence having not been presented to reopen a claim of entitlement to service connection for lumbar paravertebral myositis, the Veteran's previously denied claim is not reopened, and the appeal is denied.


REMAND

The Veteran has advanced several theories as to why his cervical spine disability should be service connected.  In October 2007, the Veteran reported that he had great pain in his cervical spine and that he had been experiencing this pain since his time in Operation Desert Storm.  

In March 2008, the Veteran stated instead that he believed his cervical spine condition, was the result of his left shoulder condition.  Then, in August 2009, after a VA examiner had concluded that the Veteran's cervical spine disability was not the result of his left shoulder disability, the Veteran indicated that he wished to clarify his contention, asserting once again that he believed his cervical spine disability was incurred during his time in the Persian Gulf. 

The Veteran underwent a VA examination in May 2008 at which he reported an onset of cervical spine pain in the morning approximately two years earlier.  An MRI showed significant evidence of a bulging disc.  Specifically, the MRI in September 2007 showed right lateral spondylosis at C2-C3 encroaching the neural foramina, with right foraminal stenosis; small posterior bulging disc at C4-C5; and a small central herniated nucleus pulposus at C6-C7 ("cervical spine disability").   It was noted that these conditions had a significant impact on the Veteran's occupation at the U.S. Postal Service.  The examiner found that none of the Veteran's cervical spine conditions were related to his left shoulder tendonitis, explaining that there was no evidence in the medical literature to suggest that shoulder tendonitis would predispose an individual to developing cervical disc disease or degenerative spine disease.  

However, the examiner did allow that the cervical spine disability might be secondary to trauma, to a fall, or to genetic predisposition.  Given the fact that the Veteran had a tank bullet dropped on his left shoulder in service that resulted in a chronic left shoulder disability, as well as being involved in a fork lift accident, an additional medical opinion is needed to determine whether any of these traumatic incidents caused the Veteran's current cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.   Return the Veteran's claims file to the examiner who conducted the May 2008 VA examination, or if he is not available to another examiner.  If the examiner concludes that an opinion cannot be provided without an examination, one should be scheduled.  The examiner is asked to review the Veteran's claims file, including the examination report from the May 2008 examination where the examiner indicated that the Veteran's cervical spine disability could have been caused by trauma; and then provide an opinion whether it is at least as likely as not (50 percent or greater) that any diagnosed cervical spine disability either began during or was otherwise caused by the Veteran's active military service (from August 1990 to September 1991).  

In doing so, the examiner should discuss:

a) the lack of any cervical spine complaints during service; 

b) the fact that the Veteran reported that his cervical spine pain had begun approximately two years prior to the May 2008 examination;

c) the suggestion by the examiner in May 2008 that the Veteran's cervical spine disability could be due to trauma; 

d) the in-service incident in which a tank bullet was dropped on the Veteran's left shoulder; 

e) the in-service incident in which the Veteran drove a forklift into a shallow depression, causing an acute back injury; and

f) the Veteran's employment as a mail handler for the U.S. Postal Service for many years following service.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


